Case 1:17-cv-00823-MN Document 324 Filed 11/05/19 Page 1 of 1 PageID #: 2298




                    300 Delaware Avenue • Suite 200 • Wilmington, Delaware 19801
                      Tel: (302) 472.7300 • Fax: (302) 472.7320 • WWW.HEGH.LAW


                                                                                         DD: (302) 472-7311
                                                                                   Email: dgattuso@hegh.law



                                           November 5, 2019

 VIA EM-ECF & HAND DELIVERY

 The Honorable Leonard P. Stark
 J. Caleb Boggs Federal Building
 844 N. King Street
 Unit 26, Room 6124
 Wilmington, DE 19801-3555

         Re:      Biogen International GmbH, et al. v. Amneal Pharmaceuticals LLC, et al.,
                  C.A. No. 1:17-cv-823 (LPS) (Consolidated)

 Dear Chief Judge Stark:

         Please find enclosed an updated DVD containing Defendants’ tutorial on the
 technology at issue in this action, pursuant to Paragraph 11 of the Scheduling Order and the
 Stipulation and Order entered by the Court on October 7, 2019 (D.I. 22, 313). 1 The enclosed
 DVD is of a higher resolution than the version Defendants provided to the Court on November
 4, but is otherwise substantively identical to the November 4 version.

         If the Court experiences any difficulty in viewing the presentation on the DVD, please
 let me know.

                                                    Respectfully submitted,

                                                    /s/ Dominick T. Gattuso

                                                    Dominick T. Gattuso (# 3630)

 Enclosure

 cc:     Counsel of Record (via EM-ECF)


 1
   Defendants Prinston, MSN and Sandoz are not joining in the submission of the other Defendants’ technology
 tutorial.
